Exhibit 10.1

SECOND AMENDMENT TO LINE OF CREDIT LETTER AGREEMENT

THIS SECOND AMENDMENT TO LINE OF CREDIT LETTER AGREEMENT (this “Second
Amendment”), dated as of January 11, 2019 (the “Amendment Date”), is entered
into by and between Richard E. Uihlein, an individual resident of the State of
Illinois (“Uihlein”), and Galectin Therapeutics, Inc., a Nevada corporation (the
“Company”). Uihlein and the Company shall each be referred to herein
individually as a “Party” and, collectively, as the “Parties.”

RECITALS

WHEREAS, the Parties entered into a Line of Credit Letter Agreement, dated as of
December 19, 2017, which was subsequently amended by that certain First
Amendment to Line of Credit Letter Agreement dated as of December 19, 2018, by
and between the Parties (collectively, the “Line of Credit”);

WHEREAS, the Parties wish to further amend the Line of Credit to reflect certain
changes as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.    Amendment to the Second Paragraph of the Line of Credit.  The second
paragraph of the Line of Credit is hereby amended by:

(a)    deleting the words “…may be drawn upon through December 31, 2019…” and
inserting the following in lieu thereof: “…may be drawn upon through
December 31, 2021…”; and

(b)    deleting the words “…payable on or before December 31, 2020…” and
inserting the following in lieu thereof: “…payable on or before December 31,
2022…”.

2.    Amendment to Exhibit A of the Line of Credit.  Exhibit A of the Line of
Credit is hereby deleted in its entirety and replaced by Exhibit A attached
hereto.

3.    Miscellaneous.  Except as amended by this Second Amendment, the Line of
Credit remains in full force and effect in accordance with its terms. This
Second Amendment shall be governed by and interpreted in accordance with the
laws of the State of Georgia, excluding its choice of law rules. If any
provision of this Second Amendment or part thereof is rendered void, illegal or
unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby. This Second Amendment may only be amended in the same
manner as the Line of Credit. Capitalized terms used herein without specific
definition have the respective meanings given to them in the Line of Credit.
This Second Amendment may be executed in counterparts, each of which shall be
deemed to be an original; provided, however, that such counterparts shall
together constitute only one instrument. A signed copy of this Second Amendment
transmitted by facsimile, email or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original executed copy
of this Second Amendment for all purposes.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly authorized and executed this Second
Amendment as of the Amendment Date.

 

By:   /s/ Richard E. Uihlein   Richard E. Uihlein

 

GALECTIN THERAPEUTICS, INC. By:   /s/ Harold H. Shlevin  

    Name:  Harold H. Shlevin

    Title:    Chief Executive Officer

 

 

 

Signature Page to Second Amendment to Line of Credit Letter Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PROMISSORY NOTE

PROMISSORY NOTE

 

$                       

Atlanta, Georgia

Dated as of                     

FOR VALUE RECEIVED, the undersigned, GALECTIN THERAPEUTICS, INC., a Nevada
corporation (the “Company”), hereby unconditionally promises to pay to the order
of [Richard E. Uihlein, an individual resident of the State of Illinois]
(“Lender”), whose office address is [12575 Uline Drive, Pleasant Prairie, WI
53158], on December 31, 2022 in lawful money of the United States of America and
in immediately available funds, the principal amount of (a)                    
DOLLARS ($                    ). The Company further agrees to pay interest in
like money at an annual rate of         % [the Applicable Federal Rate for short
term loans as may be in effect on the date of the Promissory Note as published
by the Internal Revenue Service.] on the unpaid principal amount hereof from
time to time outstanding, which shall accrue commencing on the date hereof and
continuing until paid in full on December 31, 2022 or sooner prepaid.

This Promissory Note is made pursuant to that certain Line of Credit Letter
Agreement, dated as of December 19, 2017, as amended, by and between Richard
Uihlein and the Company, and the Company and the Lender are entitled to the
benefits and obligations thereof. The Company may prepay any amounts due under
this Promissory Note in whole or in part in its sole discretion without any
premium or penalty.

The Company, for itself and all other persons who now are or who may become
liable for the payment of all or any part of the obligations evidenced by this
Promissory Note, jointly, severally and irrevocably, hereby waives presentment
for payment, demand, protest, notice of protest, notice of dishonor and any and
all other notices and demands whatsoever. The Company shall pay all costs and
expenses of collection, including, without limitation, reasonable attorneys’
fees except to the extent limited or prohibited by law.

No act, omission, or other failure on the part of Lender or any holder of this
Promissory Note to exercise any right, remedy or recourse hereunder with respect
to the Company, whether before or after the occurrence of a default, shall
constitute waiver or release of any such right, remedy, recourse, default by
such holder or on behalf of any other holder; such waiver or release to be
effected only through a written document executed by Lender or such holder and
then only to the extent specifically recited therein. A waiver or release with
reference to any one event shall not be construed as continuing, as a bar to, or
as a waiver or release of, any subsequent right, remedy or recourse as to a
subsequent event.

This Promissory Note shall be governed by, construed and interpreted in
accordance with the laws of the State of Georgia.

 

GALECTIN THERAPEUTICS, INC. By:     Name:   Harold H. Shlevin Title:   Chief
Executive Officer